OPINION — AG — ** COUNTY SERVICES ** SEARCHING RECORDS OF FINANCING STATEMENTS AND PROVIDING INFORMATION RELATED THERETO IS A SERVICE GERMANE TO THE OFFICE OF COUNTY CLERK AND WITHIN THE SCOPE OF THE PRINCIPAL PURPOSES OF THAT PUBLIC OFFICE. FOR THE PERFORMANCE OF SUCH SERVICE, A PUBLIC OFFICIAL MAY 'NOT' RECEIVE COMPENSATION OTHER THAN THAT PROVIDED FOR LAW. THE COUNTY CLERK, OR HIS DEPUTIES AND EMPLOYEES, MAY 'NOT' OPERATE A PRIVATE BUSINESS, OFF HOURS, BY PERFORMING SERVICES WHICH ARE CLEARLY GERMANE TO THIS PUBLIC OFFICE, AND COLLECT FEES FOR HIS PRIVATE USE AND BENEFIT. (CONFLICT OF INTEREST, MOONLIGHTING, DUAL COMPENSATION, PUBLIC RECORD, PUBLIC INSPECTION, FEES) CITE: 12A O.S. 9-407 [12A-9-407](2), 12A O.S. 9-403 [12A-9-403](4) ARTICLE XXIII, SECTION 10, 19 O.S. 180.61 [19-180.61], 19 O.S. 180.62 [19-180.62], 19 O.S. 681 [19-681] 19 O.S. 682 [19-682] (MARVIN C. EMERSON) (CHARGE FOR RESEARCH FOR PUBLIC DOCUMENTS)